Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-final action for application number 17/684,522 in response to an original application filed on 03/02/2022. Claims 1 - 17 are currently pending and have been considered below. Claims 1, 9 and 17 are an independent claim.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g.. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based terminal Disclaimer may be filled out completely online using web-screens. A terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 - 17 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1 - 13 of Patent 11,291,041 B2.
Although the claims are not identical, they are not patentably distinct from each other because claims 1 -13 of the patent and claims 1 - 17 of the instant application are obvious variations with minor differences. Thus, this is an obviousness-type double patenting rejection. The subject matter claimed in the instant application is disclosed in the referenced Patent, wherein the referenced Patent and the instant application are claiming common subject matter as follows:


Instant Application No. 17/684,522
     Claim 1: A method of wireless communication of a user equipment (UE), comprising: determining to transmit a preamble sequence to a base station at a random access occasion in a random access procedure when the UE is in a connected state; 
Patent 11,291,041 B2
     Claim 1:  A method of wireless communication of a user equipment (UE), comprising: determining to transmit a preamble sequence to a base station at a random access occasion in a random access procedure when the UE is in a connected state; 
determining that the random access occasion is in a same predetermined time period as an uplink channel or sounding reference signal that is scheduled to be transmitted to the base station; 
determining that the random access occasion is in a same predetermined time period as an uplink channel or sounding reference signal that is scheduled to be transmitted to the base station; 
determining a first timing advance value that is to be applied to transmission of the preamble sequence and a second timing advance value that is to be applied to transmission of the uplink channel or sounding reference signal, wherein the first timing advance value and the second timing advance value are different; 
determining that a first timing advance value is to be applied to transmission of the preamble sequence and that a second timing advance value is to be applied to transmission of the uplink channel or sounding reference signal, the first timing advance and the second timing advance being different; 
and refraining from transmitting the preamble sequence or refraining from transmitting the uplink channel or sounding reference signal when the first timing advance value and the second timing advance value are applied in the same predetermined time period.
and refraining from transmitting the preamble sequence or refraining from transmitting the uplink channel or sounding reference signal, when the UE is not configured to apply different timing advance values in the same predetermined time period; 

determining whether the UE has capability to transmit a preamble sequence and an uplink channel or a sounding reference signal in the same predetermined time period, wherein the refraining is executed when the UE does not have the capability; 

transmitting an indicator to the base station to indicate that the UE has the capability, when the UE has the capability.




Although the conflicting claims are not identical, they are not patentably distinct from each other because the steps recited in claim 1 of the instant application are encompassed by steps recited in claim 1 of the patent, respectively.  “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). This is a non-provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan et al. (US 20130188582 A1) in view of Yang et al. (US 2017/0215157 A1).

Regarding claims 1, 9 and 17, a method of wireless communication of a user equipment (UE), comprising:
determining to transmit a preamble sequence to a base station at a random access occasion in a random access procedure, [Figure 7, Ref # 602, wherein a UE transmits to the BS a random access preamble in a random access procedure wherein the timing advance group in figures 6 and 8 represent the random access occasion, (Dinan et al., Paragraphs 40-44)], when the UE is in a connected state, [The time alignment may be transmitted to wireless devices that are in connected mode and are applicable to active cells, (Dinan et al., Paragraph 45)],
determining that the random access occasion is in a same predetermined time period as an uplink channel or sounding reference signal that is scheduled to be transmitted to the base station, [Figure 10, wherein the random access preamble with the sounding reference signal is transmitted with PUCCH, (Paragraph 12), wherein the random access occasion is transmitted a long with sounding reference signal or uplink channel, (Paragraphs 116-117)],
determining a first timing advance value that is to be applied to transmission of the preamble sequence and a second timing advance value that is to be applied to transmission of the uplink channel or sounding reference signal, wherein the first timing advance value and the second timing advance value are different, [FIG. 6 is a diagram depicting uplink transmission timing of one or more cells in a first timing advance group (TAG1) and a second TAG (TAG2) as per an aspect of an embodiment of the present invention. TAG1 may include one or more cells, TAG2 may also include one or more cells. TAG timing difference in FIG. 6 may be the difference in UE uplink transmission timing for uplink carriers in TAG1 and TAG2, (Dinan et al., Paragraph 33)],
and refraining from transmitting the preamble sequence or refraining from transmitting the uplink channel or sounding reference signal, [The wireless device may be configured to not transmit the first sounding reference signal on the first cell if the wireless device has insufficient power to transmit the first sounding reference signal in parallel with a third random access preamble when the third random access preamble transmission and the first sounding, (Dinan et al., Paragraph 162)],
Dinan et al. fails to explicitly teach when the first timing advance value and the second timing advance value are applied in the same predetermined time period, 
Yang et al. teaches that in figure 12 a situation in which two cells (e.g. a PCell and an SCell) are configured for a UE and the UE transmits UL signals by applying different TAs to the respective cells. As illustrated, TA 1 may be applied to UL transmission of the PCell and TA 2 may be applied to UL transmission of the SCell, (Yang et al., Paragraph 203), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include that the first timing advance value and the second timing advance value are applied in the same predetermined time period, (Yang et al., Paragraph 203), in order for uplink/downlink signals can be efficiently transmitted/received. Therefore, overall throughput of a wireless communication system is improved, (Yang et al., Paragraph 17).  
Regarding claims 2 and 10, the method wherein the uplink channel is a Physical Uplink Control Channel (PUCCH) or a Physical Uplink Shared Channel (PUSCH), [Figure 10, (b) TAG 1, wherein the preamble occasion “subframe n” include PUSCH and PUCCH, (Paragraph 116)].

Regarding claims 3 and 11, the method wherein the uplink channel or the sounding reference signal is refrained from transmitting, [Dinan et al., wherein the UE refrains from transmitting SRS and uplink channel, (Paragraph 162)].

Regarding claims 4 and 12, the method wherein the preamble sequence is refrained from transmitting, [Dinan et al., Paragraph 121, random access not transmitted].

Regarding claims 5 and 13, the method wherein the predetermined time period is a slot, a number of symbol periods, or a plurality of slots, [Figure 10, wherein the time period is a subframe].

Regarding claims 6 and 14, the method further comprising determining whether the UE has capability to transmit a preamble sequence and an uplink channel or a sounding reference signal in the same predetermined time period, wherein the refraining is executed when the UE does not have the capability, [Dinan et al., Paragraph 162, wherein when a UE does not have enough power “capability” the UE will refrain from transmitting the preamble sequence along with SRS or uplink channel].

Regarding claims 7 and 15, the method further comprising transmitting an indicator to the base station to indicate that the UE has the capability, when the UE has the capability, [UE may transmit its multiple TAG capability to eNB via an RRC message and eNB may consider UE capability in configuring TAG configuration, (Dinan et al., Paragraph 55)].

Regarding claims 8 and 16, the method wherein the random access occasion is allocated on a first uplink carrier and the uplink channel or the sounding reference signal is scheduled on a second uplink carrier, [Dinan et al., Paragraph 116, wherein random access preamble is transmitted on SCell and PUCCH and SRS is transmitted on a serving cell].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478